Mr. President, let me extend my heartiest felicitations on your election as President of the General Assembly at its seventy- second session. My delegation assures you of our full support in discharging your priorities on people, peace and planet.
This is the fourteenth time I address the General Assembly, and this time I have come here with a heavy heart. I have come here just after seeing the hungry, distressed and hopeless Rohingya from Myanmar who have taken shelter in Cox’s Bazar, Bangladesh. This forcibly displaced people of Myanmar are fleeing an ethnic cleansing in their own country, where they have been living for centuries. I can feel their pain because I and my younger sister were refugees for six years after my father, the Father of the Nation of Bangladesh, Bangabandhu Sheikh Mujibur Rahman, and almost all members of my family were assassinated in 1975.
In 1974, in Bangladesh’s first-ever address to the General Assembly, my father said,
“I know that the souls of our martyrs join us in pledging that the Bangalee nation fully commits itself to the building of a world order in which the aspiration of all men for peace and justice will be realized”.
We are currently sheltering more than 800,000 forcibly displaced Rohingya from Myanmar. The ongoing atrocities and human rights violations in the Rakhine state of Myanmar have once again aggravated the situation at the Bangladesh-Myanmar border. Hundreds of thousands of Rohingya from Rakhine state are entering Bangladesh to flee violence. As estimated by the International Organization for Migration, in the past three weeks alone, over 430,000 Rohingya entered Bangladesh. We are horrified to see that the Myanmar authorities are laying landmines along their stretch of the border to prevent the Rohingya from returning to their country. This people must be able to return to their homeland in safety, security and dignity.
At the same time, I also condemn every kind of terrorism and violent extremism. Our Government maintains a zero-tolerance policy in this regard. I thank the Secretary-General and members of the Security Council for their proactive attempts to stop the atrocities and bring peace and stability to Rakhine state in Myanmar.
I further call on the United Nations and the international community to take immediate and effective measures in order to achieve a permanent solution to this protracted Rohingya crisis. In this regard, I propose the following actions. First, Myanmar must unconditionally, immediately and permanently stop the violence and the practice of ethnic cleansing in Rakhine state. Secondly, the Secretary-General should immediately send a fact-finding mission to Myanmar. Thirdly, all civilians irrespective of religion and ethnicity must be protected in Myanmar. To that end, safe zones could be created inside Myanmar under United Nations supervision. Fourthly, the sustainable return of all forcibly displaced Rohingya in Bangladesh to their homes in Myanmar must be ensured. Fifthly, the recommendations of the Kofi Annan Foundation Advisory Commission report must be immediately and unconditionally implemented in their entirety.
In the 1971 war of liberation against Pakistan, we endured an extreme form of genocide. In the nine-month war, some 3 million innocent people were killed and more than 200,000 women violated. The Pakistani military launched the heinous Operation Searchlight on 25 March, marking the start of the 1971 genocide. This genocide involved the targeted elimination of individuals on the grounds of religion, race and political belief. Intellectuals were brutally killed. To pay homage to the victims of the genocide, our national parliament recently declared 25 March Genocide Day.
In Bangladesh, we have already undertaken the daunting task of bringing the key perpetrators to justice through the International Crimes Tribunal. I urge the international community to take collective action to prevent the recurrence of such heinous crimes as these anywhere anytime. I believe that acknowledging past tragedies such as the 1971 genocide could guide us to achieving “never again”.
Since our birth as a nation, we have pursued peace-centric domestic and foreign policies. In that spirit, Bangladesh has taken the lead in introducing the resolution on a culture of peace every year in the General Assembly since 2000.
We reaffirm the call for a resumption of the Middle East peace process and for ending all forms of hostilities and discrimination against the brotherly Palestinian people.
In recognition of the potential role of the United Nations peacebuilding architecture, we look forward to receiving bold and innovative proposals from the Secretary-General on financing for sustaining peace. I am pleased to announce a contribution of $100,000 from Bangladesh for the United Nations Peacebuilding Fund.
As a major troop- and police-contributing country, Bangladesh underscores the importance of upholding the effectiveness and credibility of United Nations peacekeeping operations. We shall maintain our own capability readiness, remain open to further smart pledges, enhance the scope of our peacekeeping training and deploy more female peacekeepers.
We maintain a zero-tolerance approach to any allegation of sexual exploitation and abuse. As an endorser of the Voluntary Compact on Sexual Exploitation and Abuse, I am committed to the Secretary-General’s Circle of Leadership to combat this scourge. I am also pleased to announce a contribution of $100,000 to the Victim Support Fund established for this purpose.
Terrorism and violent extremism have become a major threat to peace, stability and development. Terrorists have no religion, belief or race. Having been the target of a number of terrorist attacks myself, I personally empathize with the victims of terrorism and appreciate their need for protection.
We denounce the use of religion to justify violent extremism. I have involved families, women, young people, the media and religious leaders at the community level to offset the spread of violent extremism. In this regard, I reiterate my calls, first, for stopping the supply of arms to terrorists; secondly, for preventing terrorist financing; and, thirdly, for the peaceful settlement of all international disputes. I also urge the United Nations to address the growing threats emanating from cyberspace in order to prevent money- laundering, terrorist financing and other transnational organized crimes.
We believe in promoting safe, orderly and regular migration. Last year, we proposed developing a sound migration governance framework through the global compact on safe, orderly and regular migration. I am pleased that the United Nations is delivering on the formation of the compact for migration and refugees.
The Paris Agreement on Climate Change remains our bastion of hope for climate justice. By recognizing climate vulnerability, we are building resilience against the grave impacts of climate change. We believe in the potential of the blue economy in advancing the conservation and sustainable use of the ocean and seas.
Bangladesh has achieved exemplary success in building resilience against flood and other disasters. Crop intensification and the invention of water-resistant crops have helped us achieve self-sufficiency in food. We have efficiently responded to the massive flood that struck the entire South Asian region this year.
As a member of the United Nations High-level Panel on Water, I attach high priority to implementing its comprehensive action plan. Bangladesh ensured access to safe water for 87 per cent of its population by 2015, and we aim for full access to safe water for our population by 2030.
We believe that there are close links between peace, stability and development. We share the conviction that addressing poverty, hunger, illiteracy, unemployment and inequality is crucial to building peaceful, just and inclusive societies. We are committed to implementing the Sustainable Development Goals (SDGs). In that regard, our Government has adopted a whole-of- society approach. The SDGs complement our vision to transform Bangladesh into a middle-income country by 2021 and a developed one by 2041.
Even before the adoption of the SDGs, we initiated unique social programmes that reflect the themes of the SDGs, such as the Ekti Bari Ekti Khamar — “One Household One Farm” project; community clinics; the Ashrayan shelter project and the Digital Bangladesh initiative. We also promote education support, women’s empowerment, education for all, the social safety net, environmental protection, and investment and development. Our voluntary national review presented to the United Nations this year showcased our progress in and commitment to achieving the SDGs.
In 2016-2017, Bangladesh’s economy posted a gross domestic product growth rate of more than 7.24 per cent, and our foreign currency reserves reached $32.1 billion. We have lowered the poverty rate from 56.7 per cent in 1991 to 23.2 per cent today. Our per capita income is expected to grow to $1,602 by the end of the current fiscal year, from only $543 in 2005-2006. Our life expectancy has increased to almost 72 years. These figures are indications of our inclusive development, in which no citizen is left behind.
To ensure inclusive growth, promote investment and employment opportunities for all, we have launched an initiative to develop 100 special economic zones around the country. Our extensive social safety net measures give coverage to many vulnerable segments of our population, including the elderly, persons with disabilities, victims of domestic violence and vulnerable mothers under economic hardship.
Special emphasis has been given to unlocking the potentials of physically challenged children and people. Some 103 service and care centres, along with 32 mobile therapy vans, attend to the needs of persons with disabilities, including those affected by autism. A total of 18,500 community health clinics are being complemented by medical services through the use of mobile phones and web cameras in districts and subdistricts.
There is now a public primary school in every village of the country, and 38,331 educational institutions have been equipped with digital laboratories and multimedia classrooms. Special emphasis is being placed on promoting technical and vocational education and training for young people.
Our youth are the main movers in realizing my vision for a knowledge-based, digital Bangladesh. We are working to create an environment to allow them to pursue transformative education, find decent jobs and turn into truly global citizens.
I am happy to announce that Bangabandhu-1, our very first satellite, is scheduled to be launched this year on our Victory Day, 16 December.
In conclusion, I would like to emphasize that we do not want war. We want peace. We seek the well-being of humankind, not its destruction. We want sustainable development. Let this be our collective goal.